     Case 4:21-mj-07015-MKD    ECF No. 32    filed 01/22/21   PageID.84 Page 1 of 2




 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8

 9
     UNITED STATES OF AMERICA                    )
                                                 ) Case No. 21-MJ-07015-MKD-2
10
                                Plaintiff,       )
                                                 )
11
           vs.                                   ) DECLARATION OF ROBIN EMMANS
                                                 )
12
     ANDRES GUTIERREZ,                           )
                                                 )
13
                                                 )
                                Defendant.       )
14
                                                 )

15

16
                                        DECLARATION
17
           I am counsel for Andres Gutierrez. The attached email is a true and correct
18

19 copy of that sent by Mr. Gutierrez’ significant other.

20         I declare under penalty of perjury that the foregoing is true and correct to the
21
     best of my knowledge and belief.
22

23

24 DATED: January 22, 2021

25

26                                                    s/ Robin C. Emmans
27

28
                                               -1-
                                                                                   217 N. 2nd Street
                                                                                Yakima, WA 98901
                                                                                    (509) 575-0372
                                                                                fax (509) 452-6771
     Case 4:21-mj-07015-MKD    ECF No. 32    filed 01/22/21   PageID.85 Page 2 of 2




 1                                                   Robin C. Emmans, WSBA 37085
 2                                                   2nd Street Law PLLC
                                                     217 N. 2nd Street
 3                                                   Yakima, WA 98901
 4                                                   (509) 575-0372
                                                     (509) 452-6771 (fax)
 5                                                   Robin.emmans@secondstreetlaw.com
 6                                                   Attorney for Andres Gutierrez

 7

 8

 9
                               CERTIFICATE OF SERVICE
10

11         I hereby certify that on January 22, 2021, I electronically filed the foregoing
12
     with the Clerk of the Court using the CM/ECF System which will send notification of
13
     such filing to the following: AUSA Benjamin Seal.
14

15

16
                                                      s/ Robin C. Emmans
17                                                   Robin C. Emmans, WSBA 37085
                                                     2nd Street Law PLLC
18
                                                     217 N. 2nd Street
19                                                   Yakima, WA 98901
                                                     (509) 575-0372
20
                                                     (509) 452-6771 (fax)
21                                                   Robin.emmans@secondstreetlaw.com
22
                                                     Attorney for Andres Gutierrez

23

24

25

26

27

28
                                               -2-
                                                                                  217 N. 2nd Street
                                                                               Yakima, WA 98901
                                                                                   (509) 575-0372
                                                                               fax (509) 452-6771
